                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                            AIKEN DIVISION

Sabrena Paige,                         )       C/A No. 1:19-901-SAL-SVH
                                       )
                   Plaintiff,          )
                                       )
      vs.                              )                  ORDER
                                       )
Matthew Barnwell, Aiken                )
Department of Public Safety, and       )
City of Aiken,                         )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on Plaintiff’s motion for appointment

of counsel. [ECF No. 29]. For the following reasons, Plaintiff’s motion is denied.

      By way of background, on November 13, 2019, Plaintiff filed a pro se

motion requesting “more time to obtain a lawyer” due to her counsel’s wish to

withdraw. [ECF No. 15]. A few hours later, Plaintiff’s former counsel, Robert

Phillips, Esq., moved to withdraw as counsel for Plaintiff. [ECF No. 16]. On

November 14, 2019, the court denied both motions without prejudice and noted

the motion to withdraw did not comply with Local Civ. Rule 83.I.07 (D.S.C.),

which requires counsel to provide proof of notice when the withdrawal will

leave the party unrepresented. [ECF No. 17].

      On November 15, 2019, Mr. Phillips filed another motion to withdraw,

noting that Plaintiff did not object to the motion, but nevertheless complying
with the requirements of the Local Civil Rules. [ECF No. 18]. Specifically, Mr.

Phillips stated in the motion that he sent Plaintiff a copy of the motion by

certified mail, and included an explanation advising that if Plaintiff wished to

object to the motion she must object in writing within 17 days of the motion.

Id.

      On December 3, 2019, before the court issued an order on the motion to

withdraw, Plaintiff attempted to file a large collection of unspecified

documents with the court without a motion or other explanation of the purpose

of the documents. [ECF No. 19]. The court directed the Clerk of Court to return

the documents to Plaintiff by mail without filing. Id. The court noted that

Plaintiff was still represented by Mr. Phillips and that any response or

objection to his motion to withdraw was due by December 5, 2019. Id. The court

advised Plaintiff that should Mr. Phillips’s motion be granted, the court would

expect the litigation to be conducted in accordance with the Federal Rules of

Civil Procedure and the court was unable to provide her with legal advice. Id.

Having received no objection to the motion to withdraw from Plaintiff, the

court granted the motion on December 10, 2019. [ECF No. 21].

      On January 27, 2020, Plaintiff filed a letter to the court that has been

construed as a motion for appointment of counsel. In relevant part, the letter

states:
      Please accept this letter as current status to the above mentioned
      case number. I have recently been informed by an attorney who I
      had retained over 3 years ago to represent me for this case. This
      case has been lingering for 3 years due to unknown circumstances
      and waiting for results of a deposition.

      It is my understanding that on or around December 10, 2019, my
      attorney filed a motion to be removed from the case and it was
      granted by the judge. I have been seeking counsel and
      unfortunately have been unable to retain.

      I am now seeking your assistance. Will you represent me or
      appoint someone? Seemingly there is not an attorney available in
      my area.

[ECF No. 29]. Therefore, after failing to object to the withdrawal of counsel she

had retained, Plaintiff now seeks the court to appoint her counsel.

      There is no right to appointed counsel in civil rights cases. Cf. Hardwick

v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power

to exercise its discretion to appoint counsel for an indigent in a civil action, 28

U.S.C. § 1915(e)(1);1 Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such

appointment “should be allowed only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). Plaintiff in her motion has not shown any

exceptional circumstances exist in this case. Rather, she simply states she has

been unable to retain counsel.




1Currently, Plaintiff is not proceeding in forma pauperis under 28 U.S.C. §
1915(e)(1), but this status would not change the court’s analysis.
      After a review of the file, this court has determined there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984).

In most civil rights cases, the issues are not complex, and whenever such a case

brought by an uncounseled litigant goes to trial, the court outlines proper

procedure so the uncounseled litigant will not be deprived of a fair opportunity

to present his case. Accordingly, Plaintiff’s request for a discretionary

appointment of counsel is denied.

      IT IS SO ORDERED.



January 28, 2020                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
